      Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 1 of 18 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA

LISA LIZOTTE (INDIVIDUALLY                 *
AND AS THE PARENT AND NATURAL
GUARDIAN OF WALTER LIZOTTE)                      *

       Plaintiff,                          *                2:18-cv-01389
                                                 CASE NO.: ______________

v.                                         *

MICHAEL FINLEY, SHERIFF                          JUDGE: _________________
FAYETTE COUNTY SHERIFF’S DEPT              *
100 CHURCH ST.
FAYETTEVILLE, WV 25840                     *     MAGISTRATE: _______________

and                                        *     COMPLAINT FOR MONEY
                                                 DAMAGES
DEPUTY, JOSEPH A. YOUNG
FAYETTE COUNTY SHEIFFS OFFICE              *
100 CHURCH ST.
FAYETTEVILLE, WV 25840                     *     JURY TRIAL REQUESTED

and                                        *

DEPUTY, STEVE K. NEIL                      *
FAYETTE COUNTY SHERIFFS OFFICE
100 CHURCH ST.
FAYETTEVILLE, WV 25840                     *

and                                        *

STEVE KESSLER
FORMER FAYETTE COUNTY SHERIFF              *
100 CHURCH ST.
FAYETTEVILLE, WV 25840                     *

       DEFENDANTS.
     Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 2 of 18 PageID #: 2




                          COMPLAINT FOR MONEY DAMAGES

       INTRODUCTION

       Plaintiff Lisa Lizotte of Fayette County, West Virginia, hereby asserts the following

claims against the defendants in the above entitled action:

       (1) violation of 42 U.S.C. 1983: arrest

       (2) violation of 42 U.S.C. 1983: excessive force

       (3) violation of 42 U.S.C. 1983: detention and confinement

       (4) violation of 42 U.S.C. 1983: conspiracy

       (5) violation of 42 U.S.C. 1983: refusing or neglecting to prevent

       (6) violation of 42 U.S.C. 1983: malicious prosecution and abuse of process

       (7) state law claim: false arrest and imprisonment

       (8) state law claim: assault and battery

       (9) state law claim: malicious prosecution and malicious abuse of process

       (10)    state law claim: intentional infliction of emotional distress

       (11)    state law claim: negligence



JURISDICTION

                1. Jurisdiction of this court arises under 28 U.S.C. sections 1331, 1337, 1343(a),

                    and 1367(a); 42 U.S.C. sections 1983, 1985, 1986, and 1988; and 18 U.S.C.

                    1961-1968.

                2. Jurisdiction for the pendent claims is authorized by F.R.Civ.P.18(a) and

                    arises under the doctrine of pendant jurisdiction as set forth in United Sates

                    Mine Workers v. Gibbs, 383 U.S. 715 (1966).
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 3 of 18 PageID #: 3




          PARTIES

        3. Plaintiff Liza Lizotte is a natural person residing at 6918 Sewell Creek Road,

           Meadow Bridge, West Virginia 25976. Plaintiff was a resident of Fayette

           County, West Virginia, during all relevant times of this action.

        4. Defendant Sheriff’s Deputy S.K. Neil and Sheriff’s Deputy J.A. Young are

           natural persons and at all times relevant hereto were employees of the Fayette

           County Sheriff’s Office 100 Church Street, Fayetteville, West Virginia

           25840 at all times relevant to this Complaint.

        5. Defendant Michael Finley is natural person and employee of the Fayette

           County, West Virginia, Sheriff’s Office. At all times relevant herein he

           and/or his predecessors in office were responsible for the policies,

           procedures, and practices implemented through the Sheriff’s Department’s

           various agents, departments, and employees, and for injury occasioned

           thereby. He and/or his predecessor in office was also the supervisor and

           employer of Defendant Sheriff’s Deputies Steve Neal and Joseph Young at

           the time of the actions which gave rise to the Complaint.

        6. Plaintiff sues all public employees in their official and individual capacitates.

        7. At all times material to this Complaint, Defendants Neal and Young, the

           Fayette County Sheriff and the Fayette County Sheriff’s Department acted

           toward the Plaintiffs under color of statutes, ordinances, customs, and usage

           of the State of West Virginia, Fayette County, West Virginia, and the Fayette

           County Sheriff’s Office.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 4 of 18 PageID #: 4




          FACTS

        8. Plaintiff repeats and incorporates by reference the allegation in paragraph 1-8

           above with the same force and effect as of herein set forth.

        9. On the early morning of October 28, 2016 Lisa Lizotte and her son Walter

           Lizotte were inside their home at 6918 Sewell Creek Road, Meadow Bridge

           WV 25976.

        10. At and around 2:00 am on October 28, 2016 Defendants Neal and Young

           came to the front door of the Lizotte home and demanded entry.

        11. The officers had no warrant and no probable cause to enter the Lizotte home.

        12. Plaintiff Lisa Lizotte stood in the door of her home and denied the officers

           permission to enter her home.

        13. Officer Young, according to his own report then directed Ms. Lizotte to “step

           back and stop interfering with (his) investigation.”

        14. Ms. Lizotte continued to deny the officers permission to enter her home

           without a warrant.

        15. Officer Young assaulted Ms. Lizotte by pushing and knocking her to the

           floor.

        16. Officer Young “…. [T]hen placed Ms. Lizotte in handcuffs to detain her so

           that (he) could continue (his) investigation however she continued to refuse

           to comply with (illegal and unconstitutional) direction at which time [he]

           placed her in the back of (his) patrol car and advised her that she was now

           under arrest.”
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 5 of 18 PageID #: 5




        17. Ms. Lizotte’s minor child Walter Lizotte was present for, observed, and was

           traumatized by all of these events.

        18. While Ms. Lioztte was handcuffed in the back seat of the patrol car she was

           assaulted by Deputy Steve Neal who sprayed “OC” spray into her face and

           the faces of two other arrestees all three of whom were handcuffed in the

           back seat.

        19. UPON INFORMATION AND BELIEF Officer Young drove his vehicle at

           excessively high rates of speed between Meadow Bridge and the Southern

           Regional Jail thus endangering the life and health of Ms. Lizotte.

        20. At some point during the trip from Meadow Bridge to the Southern Regional

           Jail Officer Young stopped his patrol car along the side of the road to

           “explain the importance of compliance” to one of the other occupants of back

           seat after removing that occupant from the vehicle.

       CAUSES OF ACTION

       COUNT 1: VIOLATION OF 42 USC 1983; ARREST

        21. Plaintiff repeats and incorporates by reference the allegations in par. 1 to 20

           above with the same force and effect as if herein forth.

        22. At all time relevant herein, the conduct of the Defendants was subject to 42

           USC 1983, 1985, 1986, and 1988.

        23. Acting under the color of law, Defendants worked a denial of Plaintiff Lisa

           Lizotte’s rights, privileges and immunities as secured by the U.S.

           Constitution and Federal Law, by depriving Plaintiff of her liberty and taking
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 6 of 18 PageID #: 6




           her into custody and holding her there against her will without probable

           cause.

        24. On October 28, 2016, Defendants Young and Neal entered onto the land

           belonging to Plaintiff Lisa Lizotte and arrested her on charges of obstructing

           justice, assault on a police officer and disorderly conduct even though she

           was actually the one who ended up being violently assaulted by the arresting

           officers.

        25. Defendants Young and Neal swore out and wrote reports and a complaint

           against the Plaintiff alleging the crimes stated above.

        26. The charges were without merit and were dismissed.

        27. The arrest of Plaintiff by Defendants Young and Neal was without

           reasonable grounds for the Defendants to believe that Plaintiff had committed

           the offenses charged. The Defendants knew quite well that they were without

           probable cause to arrest Plaintiff, as they were the ones who committed

           assault against Plaintiff traumatizing her and her son Walter who witnessed

           and was traumatized by their tortious actions.

        28. The Fayette County Sherriff and Fayette County Sheriff’s Department failed

           to train and supervise his/its Defendant employees adequately to prevent such

           blatant miscarriages of justice.

        29. As a result of Defendants’ concerted and malicious actions in arresting

           Plaintiff Lisa Lizottee, Plaintiff was deprived of liberty without due process

           of law and equal protection of the law under the Forth, Fifth, and Fourteenth

           Amendments of the US Constitution and 42 USC 1983.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 7 of 18 PageID #: 7




           WHEREFORE, Plaintiff demands judgment for the false arrest against all of

           the Defendants jointly and several, for actual, special, and compensatory

           damages in the amount of $2,000,000 and further demands punitive damages

           against the Defendants, jointly and severally, in the amount of $5,000,000,

           plus the costs of this action, including attorney fees, and such other relief

           deemed to be just and reasonable.

           COUNT 2: VOILATION OF 42 USC 1983: EXCESSIVE FORCE

        30. Plaintiff repeats, realleges, and incorporates by reference the allegations in

           paragraphs 1-29 with the same force and effect as if herein set forth.

        31. Plaintiff Lisa Lizotte, a middle-aged woman with many health problems,

           simply sought to exercise her constitutional right to be free from

           unreasonable warrantless search and seizure of her person and property when

           she was subjected to unjustified force leading to her arrest.

        32. Plaintiff Lisa Lizotte was sprayed in the face with “OC Spray” while hand

           cuffed and secured in the backseat of a patrol car along with two male

           arrestees.

        33. As a result of their use of excessive force in handcuffing Lisa Lizotte, forcing

           her into the back seat of a police cruiser with two males, and spraying OC

           spray into her eyes, nose, and mouth, Defendants Young and Neal deprived

           Plaintiff of her right to liberty without due process of law and her right to

           equal protection under the laws, and the due course of justice was impeded in

           violation of the Fourth, Fifth, and Fourteenth Amendments to the US

           Constitution as well as 42 USC 1983.
   Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 8 of 18 PageID #: 8




           34. The use of excessive force violated Plaintiff’s Eight Amendment protection

              from cruel and unusual punishments.

              WHEREFORE, Plaintiff demands judgment for the excessive force used by

              Defendants in arresting her against all of the Defendants jointly and

              severally, for actual, special, and compensatory damages in the amount of

              $2,000,000 and further demands punitive damages against the Defendants,

              jointly and severally, in the amount of $5,000,000, plus the cots of this

              action, including attorney fees, and such other relief deemed to be just and

              reasonable.

COUNT 3: 42 US 1983: DETENTION AND CONFINEMENT

           35. Plaintiff repeats, realleges, and incorporates by reference the allegations in

              paragraphs 1 to 34 above with the same force and effect as if herein set forth.

           36. As a result of the concerted unlawful and malicious detention and

              confinement of the Plaintiff Lisa Lizotte, Defendants Young and Neal, the

              Fayette County Sheriff’s Department, and deprived Plaintiff Liza Lizotte of

              her right to be secure against unreasonable seizure, deprivation of liberty

              without due process of law, and her right to equal protection of the laws

              under the Fourth, Fifth, and Fourteen Amendments to the US Constitution.

              This unlawful and malicious detention deprived the Plaintiff of her Eight

              Amendment right to be free of cruel and unusual punishments, as well.

              WHEREFORE, Plaintiff demands judgment for her unlawful detention and

              confinement against all the Defendants jointly and severally, for actual,

              special, and compensatory damages in the amount of $2,000,000, and further
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 9 of 18 PageID #: 9




           demands punitive damages against the Defendants, jointly and severally, in

           the amount of $5,000,000, plus the costs of this action, including attorney

           fees, and other such other relied of deemed to be just and reasonable.

           COUNT 4: VOILATION OF 42 US 1983: CONSPIRACY

        37. Plaintiff repeats, realleges, and incorporates by reference the allegations in

           paragraphs 1-36 above with the same force and effect as if herein set forth.

        38. As a result of the concerted and malicious conspiracy of Defendants Young

           and Neal, Plaintiff was deprived of her liberty without due process of law and

           her right to equal protection of the laws, her right to be free of cruel and

           unusual punishments, and his right to be free of unreasonable seizure, in

           violation of the Fourth, Fifth, Eight, and Fourteenth Amendments to the US

           Constitution and 42 US 1983 et seq.

           WHEREFORE, Plaintiff demands judgment for conspiracy leading to her

           illegal arrest, beating, and detention against all of the Defendants jointly and

           severally, for actual, special, and compensatory damages in the amount of

           $2,000,000, and further demands punitive damages against the Defendants,

           jointly and severally, in the amount of $5,000,000, plus the costs of this

           action, including attorney fees, and such other relied deemed to be just and

           reasonable.

           COUNT 5: VIOLATION OF 42 US 1983: REFUSING AND
           NEGLECTING TO PREVENT

        39. Plaintiff repeats, realleges, and incorporates by reference the allegations in

           paragraphs 1-38 above with the same force and effect as if herein set forth.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 10 of 18 PageID #: 10




         40. At all times relevant to this Complaint, Defendants Young and Neal as the

            Fayette County Sheriff’s Department were acting under the direction and

            control.

         41. Acting under color of law pursuant to official policy or custom, Defendants

            Young and Neal negligently, recklessly, or intentionally inflicted

            unreasonable and severe punishment upon Plaintiff. Defendants Young and

            Neal and the Fayette County Sheriff’s Department unlawfully and

            maliciously arrested, confined, and prosecuted a citizen who at the time of

            arrest, was acting in accordance with her constitutional and statuary rights,

            privileges, and immunities. All of the Defendants conspired to violate the

            rights, privileges, and immunities guaranteed to the Plaintiff by US

            Constitution and the laws of the United States and the State of West Virginia.

         42. Defendants Young, Neal, and the Fayette County Sheriff’s Department had

            knowledge of, or (had they diligently exercised their duties to instruct,

            supervise, and control their own actions and actions of their agents) should

            had knowledge that the wrongs conspired to be done were about to be

            committed. Each Defendant had the power to prevent or aid in preventing the

            commission of said wrongs and could have done so by reasonable diligence

            and self-resistant. Instead, they intentionally, knowingly, recklessly, or

            negligently, failed to do so.

         43. As a direct and proximate cause of the negligent, reckless, or intentional acts

            of each and all of the Defendants, Plaintiff suffered severe physical injury in

            the form of eye pain from the OC spray, dental injury, and severe mental
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 11 of 18 PageID #: 11




            anguish in connection with the deprivation of her constitutional and statutory

            rights guaranteed by the Forth, Fifth, Sixth, Eight, and Fourteenth

            Amendments to the Constitution and protection by 42 US 1983.

            WHEREFORE, plaintiff demands judgment against all of the Defendants

            jointly and severally, for actual, special, and compensatory damages in the

            amount of $2,000,000, and further demands punitive damages against the

            Defendants, jointly, and severally, in the amount of $5,000,000, plus the

            costs of this action, including attorney fees, and such other relief deemed to

            be just and reasonable.

            COUNT 6: VIOLATION OF 42 US 1983: MALICIOUS
            PROSECUTION AND ABUSE OF PROCESS

         44. Plaintiff repeats, realleges, and incorporates by reference the allegations in

            paragraphs 1-43 above with the same force and effect as if herein set forth.

         45. At all times relevant to this Complaint, Defendants Young and Neal, as

            Sheriff’s Office Deputies, and the Fayette County Sheriffs Department,

            played an active part in instituting criminal proceedings against Plaintiff by

            arresting and charging her with obstructing justice assault on a police officer

            and disorderly conduct.

         46. The charges were not based on probable cause:

            a. Plaintiff was, immediately prior to her arrest, located within the confines

                of her own home located in Fayette County, West Virginia;

         47. The criminal proceeding ended favorably for the Plaintiff, in that the charges

            were utterly without merit and were dismissed.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 12 of 18 PageID #: 12




         48. Defendant Fayette County Sheriff and Defendant Fayette County Sheriff’s

            Department is vicariously liable for the unlawful acts of their agents, and in

            that he/they did not supervise or train them properly.

            WHEREFORE, Plaintiff demands judgment against all of the Defendants

            jointly and severally for actual, special, and compensatory damages in the

            amount of $2,000,000, and further demands punitive damages against the

            Defendants, jointly and severally, in the amount if $5,000,000, plus the cost

            of this action, including attorney fees, and such other relief deemed to be just

            and reasonable.

            COUNT 7: STATE CLAIM: FALSE ARREST/IMPRISONMENT

         49. Plaintiff repeats, realleges, and incorporates by reference the allegations in

            paragraphs 1 to 48 above with the same force and effect as if herein set forth.

         50. At all relevant times herein, the Defendants acted with the intention of

            confining Plaintiff within fixed boundaries, the act resulted in confinement,

            and Plaintiff was conscious of the confinement.

         51. Defendants Young and Neal imposed by brutal force an unlawful restraint

            upon Plaintiffs freedom of movement to wit, by spraying her with OC spray,

            handcuffing her after forcing her to the floor of her home, placing her in the

            back seat of a cruiser with two males, (on information and belief) driving

            said cruiser at a dangerously high rate of speed on secondary roads between

            Meadow Bridge, WV and the Southern Regional jail and causing her great

            pain and discomfort.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 13 of 18 PageID #: 13




         52. As a result, Plaintiff suffered great harm and damages including but not

            limited to the aforesaid damages.

         53. The Fayette County Sheriff’s Department is a liable supervisor of the

            offering Defendants, having failed in training, supervising, and discipling and

            charging his Defendant agent to prevent future occurrence of such incidents.

            WHEREFORE, Plaintiff demands judgment against all of the Defendants

            jointly and severally for actual, special, and compensatory damages in the

            amount of $2,000,000, and further demands punitive damages against the

            Defendants, jointly and severally, in the amount of $5,000,000, plus the costs

            of this action, including attorney fees, and other such relief deemed to be just

            and reasonable.

         54. The Fayette County Sheriff and Fayette County Sheriff’s Department are

            liable supervisors of the offending Defendant Deputies, having failed in

            training, supervising, and discipling and charging his/their Defendant agent

            to prevent future occurrence of such incidents.

            COUNT 8: STATE CLAIM: ASSAULT AND BATTERY

         55. Plaintiffs repeats, realleges, and incorporates by reference the allegations in

            paragraphs 1-54 above with the same force and effect as if herein set forth.

         56. Plaintiff Lisa Lizotte is a reasonable person Defendant Young and Neal

            assaulted Plaintiff by forcing her to the floor of her home, handcuffing her,

            placing her in the back seat of a cruiser with two males, and spraying her face

            and eyes with OC spray causing great pain and discomfort.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 14 of 18 PageID #: 14




         57. Defendants Fayette County Sheriff and Fayette County Sheriff’s Department

            are liable for the acts of his/their agents, in that they neglected to properly

            train, and supervise their deputies to avoid such an egregious infraction of

            duty.

            WHEREFORE, Plaintiff demands judgment against all of the Defendants

            jointly and severally for actual, special, and compensatory damages in the

            amount of $2,000,000, and further demands punitive damages against the

            Defendants, jointly and severally, in the amount of $5,000,000, plus the costs

            of this action, including attorney fees, and such other belied deemed to be

            just and reasonable.

            COUNT9: STATE CLAIM: MALICIOUS PROSECUTION AND
            ABUSE OF PROCESS

         58. Plaintiff repeats, realleges, and incorporates by reference the allegations in

            paragraphs 1-60 above with the same force and effect as if herein set forth.

         59. Defendants Young and Neal played an active part in the initiation of the

            criminal proceedings by arresting and causing Plaintiff’s false imprisonment.

         60. Defendants Young and Neal signed a complaint and reports against Plaintiff.

         61. The charges were not based on probable cause, that is, the state of the facts in

            the mind of the prosecutor (assuming the facts had been completely and

            truthfully presented by the arresting officers) would not lead a man of

            ordinary caution and prudence to believe, or entertain an honest or strong

            suspicion that Plaintiff was guilty:

            a. Plaintiff was immediately prior to her arrest located within the confines

                of her own home located in Fayette County, West Virginia.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 15 of 18 PageID #: 15




            b. At no time did Plaintiff pose any threat to the deputies, especially in view

                of her age and her poor health condition.

            c. All charges against the Plaintiff were known by the deputies to be

                without merit.

         62. The criminal proceeding ended favorably for the Plaintiff, in that the charges

            were dismissed.

         63. The Defendants maliciously used a legal process against the Plaintiff to

            accomplish an ulterior purpose-namely, to cover up and get away with a

            blatant and violent violation of her Constitutional and Statuary rights.

         64. The Fayette County Sheriff and Fayette County Sheriff’s Department is

            vicariously liable for the unlawful acts of his/their agents, because he/they

            did not supervise or train them properly and failed to properly discipline or

            charge them for their misconduct.

            WHEREFORE, Plaintiff demands judgment against all of the Defendants

            jointly and severally for actual, special, and compensatory damages in the

            amount of $2,000,000, and further demands a punitive damage against the

            Defendants, jointly, severally, in the amount of $5,000,000, plus the cots of

            this action, including attorney fees, and other such relief deemed to be just

            and reasonable.

            COUNT 10: STATE LAW CLAIM: NEGLIGENT, RECKLESS, OR
            INTENTIONAL INFLICTION OF SEVERE EMOTIONAL DISTRESS

         65. Plaintiff repeats, realleges, and incorporates by reference the allegations in

            paragraphs 1-64 above with the same force and effort as if herein set forth.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 16 of 18 PageID #: 16




         66. Defendants intentionally and deliberately, recklessly, or negligently, inflicted

            severe emotional distress on Plaintiff along with the accompanying severe

            physical harm she suffered, by forcing her to the floor of her own house,

            hand cuffing her, spraying her eyes. Finally, Plaintiff was forced to endure a

            criminal proceeding which ultimately ended with a dismissal of all charges.

            The Defendants conspired against her by attempting to cover up their illegal

            action’s by bringing illegitimate criminal charges. In doing so, they violated

            her civil rights under the Fourth, Fifth, Sixth, Eight, and Fourteenth

            Amendments to the US Constitution.

         67. As a result of this protracted process, which was extreme and outrageous, and

            during which Plaintiff was completely at the mercy of the authorities the

            Plaintiff suffered extreme distress.

         68. As a result of this protracted process, which was extreme and outrageous, and

            during which Plaintiff was completely at the mercy of the authorities the

            Plaintiff’s child Walter Lizotte suffered extreme distress from being forced to

            observe and endure his mother’s maltreatment at the hands of uniformed and

            armed police officers.

         69. Defendants’ conduct was extreme and outrageous, beyond all possible

            bounds of decent and civilized behavior.

         70. The actions of Defendants were the cause of the Plaintiff’s distress.

         71. Plaintiff is a reasonable woman.

         72. The emotional distress Plaintiff suffered was of a nature no reasonable

            person should be expected to endure.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 17 of 18 PageID #: 17




         73. The emotional distress Plaintiff’s child suffered was of a nature no

            reasonable person should be expected to endure.

         74. The Fayette County Sheriff and Fayette County Sheriff’s Department is

            liable under the doctrine of respondeat superior and for his/their failure to

            prevent this breach of duty toward the Plaintiff and her child.

         75. As a result of this extreme and outrageous conduct on the part of the

            Defendants, Plaintiff and her child have suffered and will continue to suffer

            and require treatment for their severe emotional distress.

            WHEREFORE, Plaintiff demands judgment against all of the Defendants

            jointly and severally for actual, special, and compensatory damages in the

            amount of $2,000,000, and further demands punitive against the Defendants,

            jointly and severally, in the amount of $5,000,000, plus the cots of this

            action, including attorney fees, and such other relief deemed to be just and

            reasonable.

            COUNT 11: STATE LAW CLAIM: NEGLIGENCE

         76. Plaintiff repeats, realleges, and incorporates by reference the allegations on

            paragraphs 1-75 above with the same force and effect as if herein set forth.

         77. The Fayette County Sheriff and Fayette County Sheriff’s Department

            negligently failed to train, instruct and supervise his/their agents and

            employees so as to prevent the events which occurred in this matter, to wit,

            the violent apprehension, arrest, detention, and filing of charges without

            probable cause.
Case 2:18-cv-01389 Document 1 Filed 10/27/18 Page 18 of 18 PageID #: 18




         78. Defendants Young and Neal owed a duty to Plaintiff to act according the

            standard of ordinary care of a police officer, to wit, to conduct a proper

            investigation and arrest, the failure of which was the proximate cause of

            Plaintiff’s injuries.

         79. Defendants Young, Neal, negligently and recklessly acted with cavalier

            disregard for the injuries and serious medical consequences which could

            result from their violent behavior.

         80. As a result of theses breaches, which were the proximate cause of Plaintiff’s

            physical injuries and severe emotional distress, Plaintiff suffered damages

            and harm.

            WHREFORE, Plaintiff demands judgment against all of the Defendant

            jointly and severally for actual, special, and compensatory damages in the

            amount of $2,000,000, and further demands punitive damages against the

            Defendants, jointly, and severally, in the amount of $5,000,000, plus the cost

            of this action, including attorney fees, and such other relief deemed to be just

            and reasonable.

            A JURY TRIAL IS REQUESTED



                                      Respectfully submitted,



                                      /s/Michael A. Davenport, (W.Va Bar # 6879)
                                      P.O. Box 147
                                      West Hamlin, WV 25571
                                      Phone: (304) 824-5711
                                      Fax: (877) 753-0567
